Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Informalities
Claim(s) 1, 11, 17 is/are objected to because of the following informalities:
“erase fail bit metric" should be “erase fail bits metric.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are drawn to software per se.
Claim(s) 17 recites a device comprising “a controller.” It does not comprise hardware on page 4, ln 24 of the Spec. As such, the noted claim(s) is/are drawn to software per se. It is suggested that “a memory” is recited in the claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 6-14, 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of detecting a 
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “storage device,” “medium,” “a memory,” “processing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “detecting” in the context of the claim(s) encompasses a user observing and judging a permanent failure in at least a portion of the solid-state storage device causing weak erase failure mode by comparing the erase fail bit metric to a predefined fail bits threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recites additional elements of “storage device,” “medium,” “a memory,” “processing device,” which are recited at a high-level of generality (i.e., as a generic “processing device” performing a generic computer function of “obtaining an erase fail bits metric for a solid-state storage device”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “storage device,” “medium,” “a memory,” “processing device” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Allowable Subject Matter
There is no prior art rejection for independent claim(s) 1, 11, 17, and would be allowable if rewritten to overcome the objection(s) under informalities and the rejection(s) under 35 U.S.C. 101.
The following is an examiner’s statement of reasons:
The elements of independent claim(s) 1, 11, 17 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20180122489 A1 (fig 8: 810, 812; par 31-32, 124-126), and US 20190180832 A1 (par 17; claims 12, 14) do/does not teach or suggest, in combination with the remaining limitations:
As in claim 1, “detecting a permanent failure in at least a portion of the solid-state storage device causing weak erase failure mode by comparing the erase fail bit metric to a predefined fail bits threshold.”
As in claim 11, “detecting a permanent failure in at least a portion of the solid-state storage device causing weak erase failure mode by comparing the erase fail bit metric to a predefined fail bits threshold.”
As in claim 17, “detecting a permanent failure in at least a portion of the solid-state storage device causing weak erase failure mode by comparing the erase fail bit metric to a predefined fail bits threshold.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KATHERINE LIN/             Primary Examiner, Art Unit 2113